142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Timothy Vernon ALGER, Defendant-Appellant.
No. 97-30232.D.C. No. CR-97-00032-BJR.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Western District of Washington Barbara J. Rothstein, Chief Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Timothy Vernon Alger appeals his sentence for manufacturing counterfeit currency and receiving a firearm as a convicted felon.  We affirm.


2
Alger contends that the district court erred in placing him in criminal history category VI rather than category V. Because the district court stated that it would not have imposed a lower sentence even if Alger were in category V, any error in determining Alger's criminal history category was harmless.  Accordingly, we decline to review the merits of this contention.  See United States v. Collins, 109 F.3d 1413, 1422 (9th Cir.1997).


3
Alger next contends that the district court should have departed downward to criminal history category V because category VI significantly overrepresents the seriousness of his criminal history.  He also contends that the district court failed to consider his request for a downward departure.  We disagree.


4
The district court stated at the sentencing hearing that it would not impose a lower sentence in light of Alger's past criminal conduct.  Because nothing in the record suggests that the district court was under the impression that it could not depart downward if it chose to do so, we lack jurisdiction to review the court's decision.  See United States v. Heim, 15 F.3d 830, 833 (9th Cir.1994).


5
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3